NUMBER 13-17-00226-CR

                                  COURT OF APPEALS

                      THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI - EDINBURG
____________________________________________________________

MARTIN VAZQUEZ GUTIERREZ,                                                                  Appellant,

                                                    v.

THE STATE OF TEXAS,                                 Appellee.
____________________________________________________________

             On Appeal from the 22nd District Court
                    of Hays County, Texas.
____________________________________________________________

                               ORDER OF ABATEMENT
     Before Chief Justice Valdez, and Justices Contreras and Benavides
                              Order Per Curiam

        Appellant, Martin Vazquez Gutierrez, has filed a notice of appeal with this Court

from his conviction in trial court cause number CR-16-0239.1 The trial court's certification



        1 This case is before the Court on transfer from the Third Court of Appeals in Austin pursuant to a

docket equalization order issued by the Supreme Court of Texas. See TEX. GOV'T CODE ANN. § 73.001
(West, Westlaw through 2017 C.S.).
of the defendant's right to appeal shows that the defendant does not have the right to

appeal. See TEX. R. APP. P. 25.2(a)(2).

       On August 31, 2017, we ordered appellant's counsel, Gary E. Prust, to, within thirty

days, review the record and advise this Court as to whether appellant has a right to

appeal. See TEX. R. APP. P. 44.3, 44.4. Counsel requested an extension of time to file

a response which was granted by this Court until December 20, 2017.

       No response to this Court's order has been received. Therefore, we abate this

appeal and remand this cause to the trial court for a hearing to determine why counsel

has failed to comply with this Court's order. The trial court's findings and conclusions

shall be included in a supplemental clerk's record.             The trial court shall file the

supplemental clerk's record and reporter's record, if any, with the Clerk of this Court within

thirty days of the date of this order.

       If the trial court determines that counsel is unable to represent appellant in this

matter, the trial court shall conduct a hearing to determine whether appellant desires to

prosecute the appeal, whether appellant is indigent, and whether appellant is entitled to

appointed counsel. See Penson v. Ohio, 488 U.S. 75, 83-84 (1988); Stafford v. State,

813 S.W.2d 503, 511 (Tex. Crim. App. 1991). We further direct the trial court to issue

findings of fact and conclusions of law regarding these issues. Should the trial court find

that appellant desires to pursue this appeal, is indigent, and is entitled to appointed

counsel, the trial court shall appoint counsel. If counsel is appointed, the name, address,

email address, telephone number, and state bar number of said counsel shall be included

in the trial court's findings of fact and conclusions of law.


                                               2
                                 PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
12th day of January, 2018.




                             3